Exhibit 10.2
EXECUTION COPY
AMENDED AND RESTATED
U.S. SECURITY AGREEMENT
dated as of June 9, 2008
as amended and restated as of
October 14, 2011
among
UNITED RENTALS, INC.,
UNITED RENTALS (NORTH AMERICA), INC.
and certain of their Subsidiaries,
as the Grantors,
and
BANK OF AMERICA, N.A.,
as Agent

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1. Defined Terms
    2  
SECTION 2. Grant of Lien
    2  
SECTION 3. Perfection and Protection of Security Interest
    5  
SECTION 4. Location of Collateral
    8  
SECTION 5. Jurisdiction of Organization
    8  
SECTION 6. Title to, Liens on, and Sale and Use of Collateral
    8  
SECTION 7. Access and Examination
    9  
SECTION 8. Accounts
    9  
SECTION 9. [Intentionally Omitted]
    9  
SECTION 10. Inventory; Perpetual Inventory
    9  
SECTION 11. Documents, Instruments and Letter-of-Credit Rights
    9  
SECTION 12. Leases and Other Chattel Paper
    9  
SECTION 13. Right to Cure
    10  
SECTION 14. Power of Attorney
    10  
SECTION 15. The Agent’s and the Other Secured Parties’ Rights, Duties and
Liabilities
    11  
SECTION 16. Patent, Trademark and Copyright Collateral
    12  
SECTION 17. Voting Rights; Dividends; Etc.
    14  
SECTION 18. Indemnification
    14  
SECTION 19. Limitation on Liens on Collateral
    14  
SECTION 20. [Reserved]
    15  
SECTION 21. Remedies; Rights Upon Default
    15  
SECTION 22. Grant of License to Use Proprietary Rights
    17  

 

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 23. Limitation on the Agent’s and the Other Secured Parties’ Duty in
Respect of Collateral
    17  
SECTION 24. Miscellaneous
    17  
SECTION 25. Release
    21  
SECTION 26. Amendment and Restatement
    21  

Schedules

         
Schedule I
      Pledged Equity and Pledged Debt
Schedule II
  -   Jurisdictions of Organization
Schedule III
  -   Patents, Trademarks and Copyrights
 
       
Exhibits
       
 
       
Exhibit A
  -   Security Agreement Supplement

 

ii 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED U.S. SECURITY AGREEMENT
This Amended and Restated U.S. Security Agreement (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is dated as of October 14, 2011, among UNITED RENTALS, INC., a
Delaware corporation (“Holdings”), UNITED RENTALS (NORTH AMERICA), INC., a
Delaware corporation (the “Company”), each U.S. Guarantor (as defined in the
Credit Agreement referred to below) listed on the signature pages hereof as a
Grantor, and each Additional Grantor (as defined in Section 24(d)(ii) below)
(each such Domestic Subsidiary and Additional Grantor, together with Holdings
and the Company, the “Grantors”), and BANK OF AMERICA, N.A., as Agent (the
“Agent”).
W I T N E S S E T H:
WHEREAS, Holdings, the Company, certain of their Subsidiaries, the Agent and the
lenders party thereto are party to a credit agreement dated as of June 9, 2008
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to an amended and
restated Credit Agreement dated as of even date herewith (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Company, the other U.S. Borrowers, the
Canadian Borrower, the Specified Loan Borrower, the Guarantors, Bank of America,
N.A., as Agent, and the lenders party thereto;
WHEREAS, in connection with the Existing Credit Agreement, each Grantor (and
certain other grantors party thereto) entered into a U.S. Security Agreement,
dated as of June 9, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing prior to the date hereof, the “Existing Security
Agreement”);
WHEREAS, in order to induce the Agent and the Lenders to amend and restate the
Existing Credit Agreement by the entering into of the Credit Agreement, to
induce the Lenders to maintain and make loans and issue letters of credit as
provided for in the Credit Agreement, and to induce the Lenders and their
Affiliates to provide certain Bank Products, each Grantor is entering into this
Agreement in favor of the Agent, and pursuant hereto is granting to the Agent,
for the benefit of the Secured Parties, a security interest in and lien upon
such Grantor’s Collateral (as defined below) to secure such Grantor’s Secured
Obligations (as defined below);
WHEREAS, each Grantor is the owner of the shares of stock or other equity
interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Schedule I hereto and issued by the Persons
named therein and of the indebtedness (the “Initial Pledged Debt”) set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule I hereto and issued by the obligors named therein;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
Agent and Lenders’ willingness to maintain and make loans and extend other
financial accommodations under the Credit Agreement and the provision of certain
Bank Products by the Lenders or their Affiliates that each Grantor grant to the
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon all of the Collateral of such Grantor to secure such Grantor’s Secured
Obligations; and
WHEREAS, in consideration for, among other things, the amendment and restatement
of the Existing Credit by the execution and delivery of the Credit Agreement by
the Agent and the Lenders, and to secure the full and prompt payment and
performance of all of the Secured Obligations, the parties to this Agreement
agree that each Grantor agrees to grant to the Agent, for the benefit of the
Secured Parties, a security interest in the Collateral, in order to ensure and
secure the prompt payment and performance of the Secured Obligations.
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Security Agreement shall be amended and restated as follows:
SECTION 1. Defined Terms. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement. All other
undefined terms contained in this Agreement, unless the context indicates
otherwise, have the meanings provided for by the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction (the “UCC”) to the
extent the same are used or defined therein.
SECTION 2. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by each Grantor of all of its present and future Obligations (such
Obligations, as to any Grantor, being the “Secured Obligations” of such
Grantor), each Grantor hereby grants to the Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, a security interest (the
“Security Interest”) in and continuing lien on all of such Grantor’s right,
title and interest in or to any and all of the following properties and assets
of such Grantor and all powers and rights of such Grantor in all of the
following (including the power to transfer rights in the following), whether now
owned or existing or at any time hereafter acquired or arising, regardless of
where located (collectively, the “Collateral”):
(i) all Accounts;
(ii) all Inventory, including all Rental Equipment;
(iii) all leases of Inventory, Equipment and other Goods (whether or not in the
form of a lease agreement), including all Leases;
(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;
(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;

 

2



--------------------------------------------------------------------------------



 



(vi) all Chattel Paper;
(vii) all Documents;
(viii) all Instruments;
(ix) all Supporting Obligations and Letter-of-Credit Rights;
(x) all General Intangibles (including Payment Intangibles and Software);
(xi) all Goods;
(xii) all Equipment;
(xiii) all Investment Property, including the following (the “Security
Collateral”):
(A) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;
(B) all additional shares of stock and other equity interests of or in any
issuer of the Initial Pledged Equity or any successor entity from time to time
acquired by such Grantor in any manner (such equity interests, together with the
Initial Pledged Equity, being the “Pledged Equity”), and the certificates, if
any, representing such additional shares or other equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other equity
interests and all subscription warrants, rights or options issued thereon or
with respect thereto;
(C) the Initial Pledged Debt and the instruments, if any, evidencing the Initial
Pledged Debt, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt; and
(D) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

 

3



--------------------------------------------------------------------------------



 



(xiv) all money, cash, cash equivalents, securities and other property of any
kind of such Grantor held directly or indirectly by the Agent, any Lender or any
of their Affiliates;
(xv) all of such Grantor’s Material Accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which such Grantor maintains deposits,
including all Payment Accounts;
(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and
(xvii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;
provided, however, the “Collateral” shall not include:
(a) any rights or interests of a Grantor in any contract if, under the terms of
such contract or any Requirement of Law with respect thereto, the valid grant of
a security interest or other Lien therein to the Agent is prohibited and such
prohibition has not been or is not waived or the consent of the other party to
such contract has not been or is not otherwise obtained or under Requirements of
Law such prohibition cannot be waived, provided that the foregoing exclusion
shall in no way be construed (i) to apply if any such prohibition is ineffective
or unenforceable under the UCC (including Sections 9-406, 9-407, 9-408 or 9-409)
or any other applicable law or (ii) so as to limit, impair or otherwise affects
the Agent’s unconditional continuing security interest in and Lien upon any
rights or interests of Grantors in or to monies due or to become due under any
such contract (including any Accounts);
(b) to the extent U.S. Obligations are secured thereby, any of the outstanding
voting equity or other voting ownership interests of a Foreign Entity (as
defined below) in excess of 65% of the voting power of all classes of equity or
other ownership interests of such Foreign Entity entitled to vote;
(c) any “intent-to-use” United States of America based trademark or service mark
application until such time that a statement of use has been filed with the
United States Patent and Trademark Office for such application, unless the grant
of a security interest therein would not render such “intent-to-use” based
trademark or service mark application invalid or subject to cancellation;
(d) any property that is subject to a lien securing purchase money or
sale/leaseback Debt permitted under the Credit Agreement pursuant to documents
that prohibit such Grantor from granting any other Liens in such property, and
such prohibition has not been or is not waived or the consent of the other party
to such contract has not been or is not otherwise obtained or under Requirements
of Law such prohibition cannot be waived, and only for so long as such Debt
remains outstanding;

 

4



--------------------------------------------------------------------------------



 



(e) except to the extent specifically provided herein, (i) Accounts, Leases,
contractual rights or any other assets (other than Inventory or Equipment)
subject to any Qualified Receivables Transaction or (ii) Accounts, Leases,
contractual rights or any other assets subject to any Like-Kind Exchange;
(f) the equity interests, and any certificates or instruments in respect
thereof, in United Rentals of Nova Scotia (No. 1), ULC and United Rentals of
Nova Scotia (No. 2), ULC or any other unlimited liability company organized
under the laws of Nova Scotia; and
(g) the equity interests, and any certificates or instruments in respect
thereof, in United Rentals Industrial Services, LLC and any other joint venture
or non-wholly owned Subsidiary, the governing agreements of which prohibit the
pledge or other granting of security over equity interests in such Subsidiary
and such prohibition has not been or is not waived or the consent of the other
party to such contract has not been or is not otherwise obtained or under
Requirements of Law such prohibition cannot be waived.
As used herein “Foreign Entity” shall mean, with respect to the Grantors, any
corporation, partnership, limited liability company or other business entity
(x) which is organized under the laws of a jurisdiction other than a state of
the United States or the District of Columbia, and (y) of which securities or
other ownership interests representing more than 50% of the equity, more than
50% of the ordinary voting power, more than 50% of the general partnership
interests or more than 50% of the limited liability company membership interest
are, at the time of any determination is being made, owned directly or
indirectly in the aggregate by all such Grantors.
All of the Secured Obligations of any Grantor shall be secured by all of the
Collateral of such Grantor and any other property of such Grantor that secures
any of the Secured Obligations.
SECTION 3. Perfection and Protection of Security Interest. (a) Except as
explicitly set forth herein or in the Credit Agreement, each Grantor shall, at
its expense, perform all steps reasonably requested in writing by the Agent at
any time to perfect, maintain or protect the Agent’s Liens, including:
(i) executing and filing financing or continuation statements, and amendments
thereof, in form and substance reasonably satisfactory to the Agent;
(ii) causing certificates of title to be issued for all Titled Goods, the
Agent’s Lien to be noted thereon in each case in accordance with the provisions
of the Credit Agreement and the other Loan Documents to which such Grantor is a
party; (iii) executing, delivering and/or filing and recording in all
appropriate offices of the Intellectual Property Security Agreement (to the
extent required under the Credit Agreement or any other Loan Document to which
such Grantor is a party); (iv) delivering to the Agent warehouse receipts
covering any portion of the Collateral located in warehouses and for which
warehouse receipts are issued; (v) when an Event of Default pursuant to
Sections 10.1(a), (c)(i), (e), (f), (i) and (n) of the Credit Agreement has
occurred and is continuing, at the reasonable request of the Agent, transferring
Inventory to warehouses or other locations designated by the Agent; (vi) when an
Event of Default has occurred and is

 

5



--------------------------------------------------------------------------------



 



continuing, placing notations on such Grantor’s books of account to disclose the
Agent’s Liens; (vii) taking such other steps as are deemed reasonably necessary
or desirable by the Agent to maintain and protect the Agent’s Liens and
(viii) in the case of the Security Collateral, (A) if any Pledged Debt shall be
evidenced by a promissory note or other instrument with an individual amount in
excess of $5,000,000, deliver and pledge to the Agent hereunder such note or
instrument duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Agent and
(B) deliver and pledge to the Agent for benefit of the Secured Parties
certificates representing Pledged Equity that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank.
(b) Unless the Agent shall otherwise consent in writing (which consent may be
revoked at any time and from time to time), each Grantor shall deliver to the
Agent all the Collateral consisting of negotiable Documents, Chattel Paper and
Instruments, in each case, with an individual value in excess of $5,000,000, and
all certificated securities (accompanied by stock powers executed in blank), in
each case promptly after such Grantor receives the same, but if an Event of
Default has occurred and is continuing, each Grantor agrees to deliver to the
Agent all such Collateral (regardless of value) upon the Agent’s request.
(c) Upon obtaining an interest therein (but in the case of clause (ii) below,
subject to the time period specified in Section 8.27(a) of the Credit
Agreement), unless waived by the Agent in writing (which waiver may be revoked
at any time and from time to time), each Grantor shall obtain control or blocked
account agreements, in form and substance reasonably satisfactory to the Agent,
executed and delivered by (i) each securities intermediary, and commodities
intermediary issuing or holding any financial assets or commodities to or for
such Grantor, and (ii) each depository bank at which such Grantor maintains a
Material Account.
(d) If any Grantor is or becomes the beneficiary of a letter of credit with an
individual face amount in excess of $5,000,000, such Grantor shall promptly
notify the Agent thereof and, unless otherwise consented by the Agent, enter
into a tri-party agreement with the Agent and the issuer and/or confirming bank
with respect to Letter-of-Credit Rights, whereby such Grantor assigns such
Letter-of-Credit Rights to the Agent and directs all payments thereunder to the
Payment Account, all in form and substance reasonably satisfactory to the Agent.
(e) Each Grantor shall take all commercially reasonable steps necessary to grant
the Agent control of all electronic chattel paper in accordance with the UCC or
other applicable law and all “transferable records” as defined in the Uniform
Electronic Transactions Act.
(f) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any UCC or other applicable filing office any initial
financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of the State of New York or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by part 5 of Article 9 of the UCC of
the State of New York or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or

 

6



--------------------------------------------------------------------------------



 



amendment, including where applicable whether such Grantor is an organization,
the type of organization and any organization identification number issued to
such Grantor. Each Grantor agrees to furnish any such information to the Agent
promptly upon request. Each Grantor also ratifies its authorization for the
Agent to have filed in any UCC or other applicable filing office any like
initial financing statements or amendments thereto if filed prior to the date
hereof.
(g) Each Grantor shall promptly notify the Agent of any commercial tort claim
(as defined in the UCC) involving a claim for damages in excess of $5,000,000,
initiated or acquired by it and unless otherwise consented by the Agent, such
Grantor shall enter into a supplement to this Agreement, granting to the Agent a
Lien in such commercial tort claim.
(h) So long as the Credit Agreement or the U.S. Guarantee Agreement is in effect
and until Full Payment of all Secured Obligations, the Agent’s Liens shall
continue in full force and effect in all the Collateral (whether or not deemed
eligible for the purpose of calculating the Availability or as the basis for any
advance, loan, extension of credit, or other financial accommodation), provided
that, the Agent agrees to release its Lien in any Collateral that is sold or
disposed of by a Grantor as permitted pursuant to the Credit Agreement subject
to the satisfaction of any conditions to release (if any) set forth in the
Credit Agreement, including the continuance of the Agent’s Lien in any proceeds
of such released Collateral.
(i) Without limiting the prohibitions on mergers or other transactions involving
any Grantor contained in the Credit Agreement, no Grantor shall reincorporate or
reorganize itself under the laws of any jurisdiction or change its type of
entity or jurisdiction of organization as identified in the Perfection
Certificate unless (i) such Grantor shall have provided not less than thirty
(30) days (or such shorter period as the Agent may agree) prior written notice
to the Agent of such reincorporation or reorganization, (ii) such Grantor shall
have executed and delivered to the Agent all documents, agreements and
instruments reasonably requested by the Agent in order to maintain the validity,
perfection, enforceability and priority of the Agent’s Lien in all of such
Grantor’s Collateral, and (iii) such Grantor shall have authorized the Agent to
file all such UCC financing statements and notices with the United States Patent
and Trademark Office (or any similar office in any other country or any
political subdivision thereof) with respect to patents, trademarks and other
intellectual property Collateral, and made such other filings or recordings as
are necessary to maintain the validity, perfection, enforceability and priority
of the Agent’s Lien in all such Grantor’s Collateral.
(j) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed by the Agent without the prior written consent of the Agent and
agrees that it will not do so without the prior written consent of the Agent,
subject to such Grantor’s rights under Section 9 509(d)(2) of the UCC.
(k) No Grantor shall enter into any contract or agreement that restricts or
prohibits the grant of a security interest in Accounts, Chattel Paper, Leases,
Instruments or Payment Intangibles or the proceeds of the foregoing to the
Agent, except (x) for any joint venture agreement (solely with respect to
restrictions on any such assets of the joint venture entity but in no event
relating to any such assets of a Grantor) or (y) in the case of such a contract
or agreement which evidences or secures Permitted Debt to the extent that the
collateral restricted or prohibited by such contract or agreement arises solely
out of the acquisition, sale or other disposition of such collateral thereunder.

 

7



--------------------------------------------------------------------------------



 



(l) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
shall, to the extent the issuer thereof is an Affiliate of the Grantor, or
otherwise use its commercially reasonable efforts to, cause the issuer thereof
either (i) to register the Agent as the registered owner of such security or
(ii) to agree in an authenticated record with such Grantor and the Agent that
such issuer will comply with instructions with respect to such security
originated by the Agent without further consent of such Grantor, such
authenticated record to be in form and substance satisfactory to the Agent.
(m) Each Grantor agrees that it will (i) cause each issuer of the Pledged Equity
pledged by such Grantor not to issue any equity interests or other securities in
substitution for or in addition to the Pledged Equity issued by such issuer,
except to such Grantor, and (ii) pledge hereunder, immediately upon its
acquisition thereof, any and all additional equity interests or securities
required to be pledged pursuant to the Credit Agreement and deliver to the Agent
for benefit of the Secured Parties certificates or instruments representing any
Security Collateral that constitutes certificated securities, accompanied by
undated stock or bond powers executed in blank.
SECTION 4. Location of Collateral. Each Grantor represents that all of its
Inventory (other than Inventory in transit) is, and covenants that all of its
Inventory will be, located either (a) on premises owned or leased by such
Grantor, (b) at a warehouse, which, if required by the Credit Agreement, subject
to a warehousing arrangement between such Grantor and the applicable
warehouseman, or (c) in the case of Inventory subject to a Lease, on premises
owned or leased by the lessee of such Inventory; provided that such Grantor
shall use commercially reasonable efforts to obtain a Collateral Access
Agreements from any lessor and/or mortgagee of such premises to the extent
reasonably requested by the Agent.
SECTION 5. Jurisdiction of Organization. Each Grantor represents and warrants to
the Agent and the other Secured Parties that as of the Agreement Date: (a)
Schedule II hereto identifies (i) such Grantor’s name as of the date hereof as
it appears in official filings in the state or other jurisdiction of its
incorporation or other organization, (ii) the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), (iii) the organizational identification number issued by such
Grantor’s state, province or territory of incorporation or organization or a
statement that no such number has been issued, and (iv) the jurisdiction in
which such Grantor is incorporated or organized; and (b) such Grantor has only
one state, province or territory of incorporation or organization.
SECTION 6. Title to, Liens on, and Sale and Use of Collateral. Each Grantor
represents and warrants to the Agent and the other Secured Parties and agrees
with the Agent and the other Secured Parties that: (a) such Grantor has rights
in and the power to transfer all of the Collateral free and clear of all Liens
whatsoever, except for Permitted Liens; and (b) such Grantor will use, store,
and maintain the Collateral with reasonable care and will use the Collateral for
lawful purposes only.

 

8



--------------------------------------------------------------------------------



 



SECTION 7. Access and Examination. The Agent may, without expense to the Agent,
use such of each Grantor’s respective personnel, supplies, and Real Estate as
may be reasonably necessary for maintaining or enforcing the Agent’s Liens.
Subject to the terms of the Credit Agreement, the Agent shall have the right, at
any time, in the Agent’s name or in the name of a nominee of the Agent, to
verify the validity, amount or any other matter relating to the Accounts,
Inventory, Leases, or other Collateral, by mail, telephone, or otherwise.
SECTION 8. Accounts. (a) No Grantor shall accept any note or other instrument
(except a check or other instrument for the immediate payment of money) with
respect to any Account not subject to any Qualified Receivables Transactions
unless upon such Grantor’s receipt of any such instrument (unless otherwise
agreed by the Agent or if the value of such single instrument does not exceed
$5,000,000) such Grantor promptly delivers such instrument to the Agent,
endorsed by such Grantor to the Agent in a manner reasonably satisfactory in
form and substance to the Agent.
SECTION 9. [Intentionally Omitted]
SECTION 10. Inventory; Perpetual Inventory. Each Grantor represents and warrants
to the Agent and the other Secured Parties and agrees with the Agent and the
other Secured Parties that all of the material Inventory owned by such Grantor
is and will be held for sale or lease in the ordinary course of such Grantor’s
business, and is and will be fit (ordinary wear and tear and casualty events
excepted) for such purposes. Each Grantor will keep its material Inventory in
good and marketable condition, except for damaged or defective goods arising in
the ordinary course of such Grantor’s business and casualty events. No Grantor
will, without the prior written consent of the Agent, acquire or accept any
Inventory on consignment or approval. No Grantor will, without the Agent’s
written consent, sell any Inventory on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis.
SECTION 11. Documents, Instruments and Letter-of-Credit Rights. Each Grantor
represents and warrants to the Agent and the other Secured Parties and agrees
with the Agent and the other Secured Parties that (a) all Documents, Instruments
and Letter-of-Credit Rights describing, evidencing, or constituting the
Collateral, in each case, with an individual value or face value in excess of
$5,000,000, and all signatures and endorsements of any Grantor or Affiliate
thereon, are and will be complete, valid, and genuine, (b) all goods
constituting Collateral evidenced by such Documents, Instruments and
Letter-of-Credit Rights are and will be owned by such Grantor, free and clear of
all Liens other than Permitted Liens and (c) in the case of the Pledged Equity,
all certificates or instruments representing or evidencing the Pledged Equity
shall be delivered to and held by or on behalf of the Agent pursuant hereto and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Agent.
SECTION 12. Leases and Other Chattel Paper. (a) Each Grantor hereby represents
and warrants to the Agent and the other Secured Parties and agrees with the
Agent and the other Secured Parties, with respect to such Grantor’s Leases, that
(except, in each case, as it would not be reasonably expected to have a Material
Adverse Effect): (i) each Lease represents a bona fide lease and delivery of
goods by such Grantor in the ordinary course of such Grantor’s

 

9



--------------------------------------------------------------------------------



 



business; (ii) all amounts described as being payable by a lessee in any
existing Lease are for a liquidated amount payable by such lessee thereon on the
terms set forth in such Lease, without any offset, deduction, defense, or
counterclaim except in the ordinary course of business; (iii) each copy of a
Lease delivered to the Agent by such Grantor will be a genuine copy of the
original of such Lease; and (iv) (except in the case of Progress Billings) all
goods described in any Lease that has been delivered to the Agent shall be or
will have been delivered to and accepted by the lessee thereunder (subject to
the terms of such Lease).
(b) No Grantor shall accept any note or other instrument (except a check or
other instrument for the immediate payment of money) with respect to any Lease
unless upon such Grantor’s receipt of any such instrument unless otherwise
agreed by the Agent or if such single instrument has a face value that does not
exceed $5,000,000, such Grantor promptly delivers such instrument to the Agent,
endorsed by such Grantor to the Agent in a manner reasonably satisfactory in
form and substance to the Agent.
(c) Each Grantor represents and warrants to the Agent and the other Secured
Parties that all Goods that are covered by such Leases and Chattel Paper are
owned by such Grantor, free and clear of all Liens other than Permitted Liens.
SECTION 13. Right to Cure. The Agent may, in its reasonable discretion, and
shall, at the direction of the Required Lenders, pay any amount or do any act
required of any Grantor hereunder or under any other Loan Document in order to
preserve, protect, maintain or enforce the Secured Obligations, the Collateral
or the Agent’s Liens therein, and which any Grantor fails to pay or do following
notice by the Agent to Grantors (unless an Event of Default has occurred or is
continuing, or unless Agent has reason to believe exigent circumstances may
exist, in which events, no such notice shall be required), including payment of
any judgment against any Grantor, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to the Collateral. All payments that the Agent
makes under this Section 13 and all documented out-of-pocket costs and expenses
that the Agent pays or incurs in connection with any action taken by it
hereunder shall be charged as a U.S. Revolving Loan, and the Agent agrees to
notify the U.S. Borrowers thereof; provided that neither the Agent’s right to
make any such payments and charge the same as a U.S. Revolving Loan, nor the
U.S. Borrowers’ obligation to repay any such U.S. Revolving Loan, shall be
conditioned in any way upon the Agent’s providing such notification. Any payment
made or other action taken by the Agent under this Section 13 shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
thereafter as herein provided.
SECTION 14. Power of Attorney. Each Grantor hereby appoints the Agent and the
Agent’s designee as such Grantor’s attorney, with power exercisable upon the
occurrence and during the continuance of an Event of Default: (a) to endorse
such Grantor’s name on any checks, notes, acceptances, money orders, or other
forms of payment or security that come into the Agent’s or any of the other
Secured Parties’ possession; (b) to sign such Grantor’s name on any invoice,
bill of lading, warehouse receipt or other negotiable or non-negotiable Document
constituting the Collateral, on drafts against customers, on assignments of
Accounts, on notices of assignment, financing statements and other public
records and to file any such financing statements by electronic means with or

 

10



--------------------------------------------------------------------------------



 



without a signature as authorized or required by applicable law or filing
procedure; (c) to notify the post office authorities to change the address for
delivery of such Grantor’s mail to an address designated by the Agent and to
receive, open and dispose of all mail addressed to such Grantor; (d) to send
requests for verification of Accounts and Leases (other than Accounts and Leases
subject to any Qualified Receivables Transactions) to Account Debtors and
lessees; (e) to complete in such Grantor’s name or the Agent’s name, any order,
sale, lease or transaction, obtain the necessary Documents in connection
therewith, and collect the proceeds thereof; (f) to clear Inventory through
customs in such Grantor’s name, the Agent’s name or the name of the Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
such Grantor’s name for such purpose; (g) to the extent that such Grantor’s
authorization given in Section 3(f) of this Agreement is not sufficient, to file
such financing statements with respect to this Agreement; and (h) to do all
things necessary to carry out the Credit Agreement, this Agreement and the other
Loan Documents. Each Grantor ratifies and approves all acts of such attorney.
This power, being coupled with an interest, is irrevocable until the Credit
Agreement has been terminated and Full Payment of the Obligations has occurred.
SECTION 15. The Agent’s and the Other Secured Parties’ Rights, Duties and
Liabilities. (a) As between the Grantors and the Secured Parties, each Grantor
assumes all responsibility and liability arising from or relating to the use,
sale, lease, license or other disposition of the Collateral. None of the Secured
Obligations shall be affected by any failure of the Agent or any of the other
Secured Parties to take any steps to perfect the Agent’s Liens or to collect or
realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Grantor from any of the Secured Obligations. Following the
occurrence and during the continuation of an Event of Default, the Agent may
(but shall not be required to), and at the direction of the Required Lenders
shall, without notice to or consent from any Grantor, sue upon or otherwise
collect, extend the time for payment of, modify or amend the terms of,
compromise or settle for cash, credit, or otherwise upon any terms, grant other
indulgences, extensions, renewals, compositions, or releases, and take or omit
to take any other action with respect to the Collateral, any security therefor,
any agreement relating thereto, any insurance applicable thereto, or any Person
liable directly or indirectly in connection with any of the foregoing, without
discharging or otherwise affecting the liability of Grantors for the Secured
Obligations, or any other agreement now or hereafter existing between any of the
Secured Parties and any Grantor.
(b) It is expressly agreed by each Grantor that, anything herein to the contrary
notwithstanding, such Grantor shall remain liable under each Lease and each of
its other contracts, agreements and licenses to observe and perform all the
conditions and obligations to be observed and performed by it thereunder.
Neither the Agent nor any of the other Secured Parties shall have any obligation
or liability under any Lease, contract, agreement or license by reason of or
arising out of this Agreement or the granting herein of a Lien thereon or the
receipt by the Agent or any of the other Secured Parties of any payment relating
to any Lease, contract, agreement or license pursuant hereto. Neither the Agent
nor any of the other Secured Parties shall be required or obligated in any
manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any Lease, contract, agreement or license, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
Lease, contract, agreement or license, or to present or file any claims, or to
take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

 

11



--------------------------------------------------------------------------------



 



(c) With respect to Accounts and Leases, in each case not subject to any
Qualified Receivables Transactions or Like-Kind Exchange, the Agent may, at any
time after an Event of Default shall have occurred and be continuing (or if any
rights of set-off (other than set-offs against an Account arising under the
contract giving rise to the same Account) or contra accounts may be asserted
with respect to the following), without prior notice to any Grantor, notify
Account Debtors, parties to Leases and other Persons obligated on the Collateral
that the Agent has a security interest therein, and that payments shall be made
directly to the Agent, for the benefit of the Secured Parties. Upon the request
of the Agent, each Grantor shall so notify Account Debtors and other Persons
obligated on such Collateral. Once any such notice has been given to any Account
Debtor or other Person obligated on such Collateral and while any Event of
Default exists and is continuing, no Grantor shall give any contrary
instructions to such Account Debtor or other Person without the Agent’s prior
written consent.
(d) With respect to Accounts and Leases, in each case not subject to any
Qualified Receivables Transactions or Like-Kind Exchange, in connection with any
audit, inspection or appraisal under, and subject to the terms of, Section 8.4
of the Credit Agreement, the Agent may at any time in the Agent’s own name, or
in the name of any Grantor, communicate with Account Debtors, parties to Leases,
contracts, agreements or licenses to which such Grantor is a party, and obligors
in respect of Instruments to verify with such Persons, to the Agent’s
satisfaction, the existence, amount and terms of Accounts, Leases, contracts and
agreements, payment intangibles, Instruments or Chattel Paper. Grantors shall
deliver to the Agent, at their own expense, the results of each physical
verification, if any, which any Grantor may in its discretion have made, or
caused any other Person to have made on its behalf, of all or any portion of the
Inventory.
SECTION 16. Patent, Trademark and Copyright Collateral. (a) Each Grantor
represents and warrants to the Agent and the other Secured Parties that (i) as
of the Agreement Date, such Grantor does not have any interest in, or title to,
any material issued or applied-for patents, registered or applied-for trademarks
or registered or applied-for copyrights except as set forth in Schedule III
hereto, and (ii) this Agreement, together with the filing of the financing
statements referred to in Section 3(f) of this Agreement, the recording of the
U.S. Intellectual Property Security Agreement with the United States Patent and
Trademark Office or any similar office in any other country or any political
subdivision thereof and subsequent filings for any hereafter acquired, issued or
applied-for patents, registered or applied-for trademarks or issued or
applied-for copyrights, are effective to create valid, perfected, first priority
(subject to Permitted Liens) and continuing Liens in favor of the Agent on such
material patents, trademarks and copyrights and such perfected Liens are
enforceable as such as against any and all creditors of such Grantor.
(b) Each Grantor shall notify the Agent promptly if it knows that any
application or registration relating to any material patent, trademark or
copyright (now or hereafter existing) owned or licensed by such Grantor will
become abandoned or dedicated, or of any material and adverse determination or
development (including the institution of, or any such

 

12



--------------------------------------------------------------------------------



 



determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any similar office in any
other country or any political subdivision thereof, or any court) regarding such
Grantor’s ownership of any material patent, trademark or copyright, its right to
register the same, or to keep and maintain the same.
(c) If, before Full Payment of the Obligations and the termination of the
Lenders’ commitments to lend under the Credit Agreement, any Grantor shall
obtain ownership of any additional issued or applied-for patent, registered or
applied-for trademark or issued or applied-for copyright (except to the extent
any application for a trademark is excluded from the definition of “Collateral”
under subclause (c) of Section 2 of this Agreement), with respect to goods sold
in such Grantor’s business, the Agent shall have a Lien in, and the provisions
of Section 2 shall automatically apply to, such issued or applied-for patent,
registered or applied-for trademark or issued or applied-for copyright, and also
to any composite marks or other marks of such Grantor which are confusingly
similar to such mark, and such Grantor shall give to the Agent prompt written
notice of such ownership within thirty (30) days of the end of each sixth month
period or more frequently upon the request of the Agent, if an Event of Default
has occurred and is continuing) in which such Grantor obtains ownership of such
patent, trademark, or copyright. This Section 16(c) shall not apply to
trademarks which are owned by others and licensed to any Grantor.
(d) Each Grantor authorizes the Agent to modify this Agreement by amending
Schedule III to include any additional issued or applied-for patents, registered
or applied-for copyrights or registered or applied-for trademarks (other than
any “intent-to-use” United States of America based trademark or service mark
application, until such time that a statement of use has been filed with the
United States Patent and Trademark Office for such application), and to have
this Agreement, as amended, or any other document evidencing the security
interest granted therein, recorded in the U.S. Patent and Trademark Office (or
any similar office in any other country or any political subdivision thereof) at
the expense of such Grantor. The Agent shall provide notice to the Grantors of
any amendment or modification to be effected pursuant to this Section.
(e) Upon written request of the Agent, each Grantor shall execute and deliver
any and all security agreements and other notices of the Agent’s Liens as the
Agent may reasonably request to evidence the Agent’s Lien on such patent,
trademark or copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.
(f) Each Grantor shall take all actions reasonably necessary or reasonably
requested by the Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the patents,
trademarks and copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless such Grantor
shall determine that such patent, trademark or copyright is not material to the
conduct of its business.

 

13



--------------------------------------------------------------------------------



 



(g) In the event that any Grantor has knowledge that any of the material patent,
trademark or copyright Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall notify the Agent promptly after
such Grantor learns thereof. Each Grantor shall, unless it shall reasonably
determine that such patent, trademark or copyright Collateral is not material to
the conduct of its business or operations, promptly take commercially reasonable
actions including such actions as the Agent shall reasonably request under the
circumstances to protect such patent, trademark or copyright Collateral.
SECTION 17. Voting Rights; Dividends; Etc.
(a) So long as no Event of Default shall have occurred and be continuing, each
Grantor (i) shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof and (ii) shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents and subject to the requirement
contained herein to deliver and pledge to the Agent any such dividends or
distributions payable in the form of stock.
(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of each Grantor (i) to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 17(a)(i) shall, upon notice to such Grantor by the Agent, cease and
(ii) to receive the dividends, interest and other distributions that it would
otherwise be authorized to receive and retain pursuant to Section 17(a)(ii)
shall automatically cease, and all such rights shall thereupon become vested in
the Agent, which shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Security Collateral such dividends, interest and other distributions.
SECTION 18. Indemnification. In any suit, proceeding or action brought by the
Agent or any of the other Secured Parties relating to any Collateral for any sum
owing with respect thereto or to enforce any rights or claims with respect
thereto, each Grantor jointly and severally agrees to save, indemnify and keep
the Agent and the other Secured Parties harmless from and against all expense
(including reasonable and documented attorneys’ fees and expenses), loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the Account Debtor or other Person
obligated on the Collateral, arising out of a breach by any Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to, or in favor of, such obligor or its successors
from any Grantor, except in the case of the Agent or any of the other Secured
Parties, to the extent such expense, loss, or damage is attributable to the
gross negligence, bad faith or willful misconduct of the Agent or such other
Secured Party. All such obligations of Grantors shall be and remain enforceable
against and only against Grantors and shall not be enforceable against the Agent
or any of the other Secured Parties.
SECTION 19. Limitation on Liens on Collateral. No Grantor will create, permit or
suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Liens, and will defend the right, title and interest of the Agent and the other
Secured Parties in and to any of such Grantor’s rights under the Collateral
against the claims and demands (other than Permitted Liens) of all Persons
whomsoever.

 

14



--------------------------------------------------------------------------------



 



SECTION 20. [Reserved].
SECTION 21. Remedies; Rights Upon Default. (a) In addition to all other rights
and remedies granted to it under this Agreement, the Credit Agreement, the other
Loan Documents and under any other instrument or agreement securing, evidencing
or relating to any of the Secured Obligations or pursuant to any other
applicable law, if any Event of Default shall have occurred and be continuing,
the Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that, if any Event of Default shall have occurred and be continuing, the Agent,
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon such Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC and other applicable law), may forthwith enter upon
the premises of such Grantor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving
such Grantor or any other Person notice and opportunity for a hearing on the
Agent’s claim or action and may collect, receive, assemble, process, appropriate
and realize upon the Collateral, or any part thereof, and may forthwith sell,
lease, license, assign, give an option or options to purchase, or sell or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, in one or more parcels at a public or private sale or sales, at
any exchange at such prices as it may deem acceptable, for cash or on credit or
for future delivery without assumption of any credit risk. The Agent or any of
the other Secured Parties shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Agent and the other Secured Parties, the
whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby releases. Such sales
may be adjourned and continued from time to time with or without notice. The
Agent shall have the right to conduct such sales on premises of any Grantor or
elsewhere and shall have the right to use any Grantor’s premises without charge
for such time or times as the Agent deems necessary or advisable.
(b) Each Grantor further agrees, at the Agent’s request following the occurrence
and during the continuance of an Event of Default, to assemble the Collateral
and make it available to the Agent at a place or places designated by the Agent
which are reasonably convenient to the Agent and such Grantor, whether at such
Grantor’s premises or elsewhere. Until the Agent is able to effect a sale,
lease, or other disposition of the Collateral, the Agent shall have the right to
hold or use the Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving the Collateral or its value or for any
other purpose deemed appropriate by the Agent. The Agent shall have no
obligation to any Grantor to maintain or preserve the rights of such Grantor as
against third parties with respect to the Collateral while the Collateral is in
the possession of the Agent. The Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of the Collateral and to
enforce any of the Agent’s remedies (for the benefit of the Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The Agent shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization

 

15



--------------------------------------------------------------------------------



 



or sale to the Secured Obligations as provided in the Credit Agreement, and only
after so paying over such net proceeds, and after the payment by the Agent of
any other amount required by any provision of law, need the Agent account for
the surplus, if any, to the applicable Grantor. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Agent or any of the other Secured Parties arising out of the repossession,
retention or sale of the Collateral except such as arise solely out of the gross
negligence, bad faith or willful misconduct of the Agent or such Secured Party
as finally determined by a court of competent jurisdiction. Each Grantor agrees
that ten (10) days prior notice by the Agent of the time and place of any public
sale or of the time after which a private sale may take place is reasonable
notification of such matters. Each Grantor shall remain liable, jointly and
severally with the other Grantors, for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay all Secured
Obligations, including any attorneys’ fees or other expenses (to the extent
provided for herein or in the Credit Agreement) incurred by the Agent or any of
the other Secured Parties to collect such deficiency.
(c) Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.
(d) To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Agent (a) to fail to
incur expenses reasonably deemed significant by the Agent to prepare the
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (b) to
fail to obtain third party consents for access to the Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of the
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on the Collateral or
to remove Liens on or any adverse claims against the Collateral, (d) to exercise
collection remedies against Account Debtors and other Persons obligated on the
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other Persons, whether or not in the
same business as any Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of the Collateral, whether or not the Collateral is
of a specialized nature, (h) to dispose of the Collateral by utilizing Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (k) to purchase insurance or credit enhancements
to insure the Agent against risks of loss, collection or disposition of the
Collateral or to provide to the Agent a guaranteed return from the collection or
disposition of the Collateral, (l) to dispose of Leases, Inventory and related
Collateral in one or more portfolio sales or in individual sale transactions, or
(m) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 21(d) is to provide
non-exhaustive indications of what

 

16



--------------------------------------------------------------------------------



 



actions or omissions by the Agent would not be commercially unreasonable in the
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 21(d). Without limitation upon
the foregoing, nothing contained in this Section 21(d) shall be construed to
grant any rights to any Grantor or to impose any duties on the Agent that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 21(d).
SECTION 22. Grant of License to Use Proprietary Rights. Solely for the purpose
of enabling the Agent to exercise rights and remedies under Section 21 hereof
(including, without limiting the terms of Section 21 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of the Collateral), effective solely upon the
occurrence and during the continuance of an Event of Default and exercisable at
such time as the Agent shall be otherwise lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Agent, for the benefit of
the Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Proprietary Rights now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.
SECTION 23. Limitation on the Agent’s and the Other Secured Parties’ Duty in
Respect of Collateral. The Agent and each other Secured Party shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Agent nor any of the other Secured Parties shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of the Agent or nominee of the Agent or such other Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto.
SECTION 24. Miscellaneous. (a) Reinstatement. This Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any Grantor for liquidation or reorganization, should any Grantor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
(b) Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement.

 

17



--------------------------------------------------------------------------------



 



(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. This Agreement is to be read,
construed and applied together with the Credit Agreement and the other Loan
Documents which, taken together, set forth the complete understanding and
agreement of the Agent, the other Secured Parties and Grantors with respect to
the matters referred to herein and therein; provided that, in the event of any
conflict between the terms of this Agreement and the Credit Agreement, the terms
of the Credit Agreement shall govern.
(d) No Waiver; Cumulative Remedies; Amendments and Additional Grantors.
(i) Neither the Agent nor any of the other Secured Parties shall by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Agent and then only to the extent therein set forth. A waiver by the Agent
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Agent would otherwise have had on any
future occasion. No failure to exercise nor any delay in exercising on the part
of the Agent or any of the other Secured Parties, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law.
(ii) None of the terms or provisions of this Agreement may be waived, altered,
modified or amended except by an instrument in writing, duly executed by the
Agent and Grantors. Upon the execution and delivery by any Person of a security
agreement supplement in substantially the form of Exhibit A hereto (each a
“Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.
(e) Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

18



--------------------------------------------------------------------------------



 



(f) Termination of this Agreement. Subject to Section 24(a) hereof, this
Agreement shall terminate upon Full Payment of the Obligations and the
termination of the Lenders’ commitments to lend under the Credit Agreement. In
addition, the Agent shall release its Lien on any Collateral that is sold,
transferred or otherwise disposed of to a Person that is not an Obligor, subject
to the satisfaction of all conditions to release (if any) set forth herein and
in the Credit Agreement, including the continuance of the Agent’s Lien in any
proceeds of such Collateral, and provided that such sale, transfer of other
disposition is authorized pursuant to this Agreement or is otherwise permitted
pursuant to the Credit Agreement.
(g) Successors and Assigns. This Agreement and all obligations of each Grantor
hereunder shall be binding upon and inure to the benefit of the successors and
assigns of such Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights, remedies and obligations of the
Agent hereunder, inure to the benefit of and be binding upon the Secured
Parties, all future holders of any instrument evidencing any of the Secured
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the Lien granted
to the Agent, for the benefit of the Secured Parties, hereunder. Except as
expressly permitted by the terms of the Credit Agreement, no Grantor may assign,
sell, hypothecate or otherwise transfer any interest in or obligation under this
Agreement.
(h) Counterparts. This Agreement may be authenticated in any number of separate
counterparts, each of which shall collectively and separately constitute one and
the same agreement. This Agreement may be authenticated by manual signature,
facsimile or, if approved in writing by the Agent, electronic means, all of
which shall be equally valid.
(i) Governing Law.
(i) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED, FURTHER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.
(ii) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE GRANTORS AND THE AGENT CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE GRANTORS AND THE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR

 

19



--------------------------------------------------------------------------------



 



PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (x) THE AGENT SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GRANTOR OR ANY PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION THE AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE SECURED OBLIGATIONS
AND (y) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.
(iii) SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH
GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN
SECTION 14.8 OF THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE
AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
(j) Waiver of Jury Trial. THE GRANTORS AND THE AGENT EACH IRREVOCABLY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE GRANTORS AND THE AGENT EACH
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
(k) Section Titles. The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

 

20



--------------------------------------------------------------------------------



 



(l) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
(m) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Sections 24(i) and Section 24(j), with its counsel.
(n) Benefit of the Secured Parties. All Liens granted or contemplated hereby
shall be for the benefit of the Secured Parties and all proceeds or payments
realized from the Collateral in accordance herewith shall be applied to the
Secured Obligations in accordance with the terms of the Credit Agreement and the
other Loan Documents.
(o) Consent to Pledge of Partnership Units. In connection with the transactions
contemplated under the Loan Documents, United Rentals Financing Limited
Partnership hereby consents to United Rentals of Nova Scotia (No. 2) ULC
entering into a partnership interest pledge agreement whereby it pledges all of
its partnership units in UR Canadian Financing Partnership.
SECTION 25. Release(a) . Each of the parties hereto acknowledges and agrees that
each of InfoManager Inc., United Rentals Realty LLC and Wynne Systems, Inc.
(each, a “Released Grantor”) is an Immaterial Subsidiary, is no longer required
to be a Grantor and is therefore entitled to be released as a Grantor hereunder.
The Agent shall promptly execute and deliver, or cause to be promptly executed
and delivered, such documents and agreements, and shall promptly take or cause
to be taken such actions, as may be reasonably requested by the Grantors, at the
Grantors expense, to effectuate the release of any and all Liens previously
granted by the Released Grantors and to take such other actions as may be
reasonably requested by the Grantors, at the Grantors expense, to evidence such
release as may be reasonably requested by Holdings.
SECTION 26. Amendment and Restatement. On the date hereof, the Existing Security
Agreement is hereby amended, restated and superseded in its entirety by this
Agreement. The parties hereto acknowledge and agree that (i) this Agreement and
the other Loan Documents executed and delivered in connection herewith do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined under the Existing Credit Agreement) or the “Secured
Obligations” (as defined under the Existing Security Agreement) or any of the
other Loan Documents; (ii) such “Obligations” and “Secured Obligations” are in
all respects continuing (as amended and restated on the date hereof); and
(iii) the security interests, Lien and pledge granted under the Existing
Security Agreement and the other Loan Documents are in all respects continuing
and in full force and effect and are hereby fully ratified and affirmed in favor
of the Agent, for the benefit of the Secured Parties. Without limiting the
foregoing, each of the Grantors hereby fully and unconditionally ratifies and
affirms this Agreement and agrees that all security interests, Liens and pledges
granted hereunder and under the Existing Security Agreement shall from and after
the date hereof secure all Secured Obligations hereunder and under the other
Loan Documents.

 

21



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank]

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

            GRANTORS:

UNITED RENTALS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Senior Vice President and Treasurer       UNITED RENTALS (NORTH AMERICA), INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Senior Vice President and Treasurer       UNITED RENTALS NORTHWEST, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS FINANCING LIMITED PARTNERSHIP

By its General Partner, United Rentals of Nova Scotia (No. 1), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer    

 

 



--------------------------------------------------------------------------------



 



            UNITED RENTALS (DELAWARE), INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       AGENT:

BANK OF AMERICA, N.A., as Agent
      By:   /s/ Cynthia G. Stannard         Name:   Cynthia G. Stannard       
Title:   Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



Solely for purposes of acknowledging Section 25 hereto:

            INFOMANAGER INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS REALTY LLC

By United Rentals (North America), Inc., as its Sole Member
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       WYNNE SYSTEMS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
AGREEMENT
PLEDGED EQUITY AND PLEDGED DEBT
PART I
Issued and Outstanding Stock

                                          No. of                   Issuer  
Certificate No.   Shares     Grantor   Issued     Outstanding  
InfoManager, Inc.
  5     625,000     United Rentals (North America), Inc.     625,000      
625,000  
United Rentals of Canada, Inc.
              United Rentals Highway Technologies Gulf, LLC     10,000      
10,000  
 
  C-2     10,000                      
United Rentals (Delaware), Inc.
  P-1   30,000 (preferred stock)     United Rentals (North America), Inc.    
30,000       30,000  
United Rentals Highway Technologies Gulf, LLC
  N/A     10,000     United Rentals Northwest, Inc.     10,000       10,000  
United Rentals (North America), Inc.
  2     1,000     United Rentals, Inc.     1,000       1,000  
United Rentals Northwest, Inc.
  1     484     United Rentals (North America), Inc.     484       484  
United Rentals of Nova Scotia (No. 1), ULC
  Certificate 5     87,043     United Rentals (Delaware), Inc     6,978,796    
  6,978,796  
 
  Certificate 6     5,386,243                      
 
  Certificate 7     1,505,510                      
United Rentals of Nova Scotia (No. 2), ULC
  Certificate 4     1,000     United Rentals (Delaware), Inc.     1,000      
1,000  
Wynne Systems, Inc.
  6     1,000     United Rentals (North America), Inc.     1,000       1,000  

Partnership Interests

      Name of Company   Interest
United Rentals Financing Limited
Partnership
  United Rentals Nova Scotia (No. 1), ULC — 96.807% interest in URFLP
United Rentals Nova Scotia (No. 2), ULC — 3.193% interest in URFLP
 
   
UR Canadian Financing Partnership
  United Rentals Financing Limited Partnership 99% (certificate nos. 17, 18 and
19; total units: 15,828,268), and United Rentals Nova Scotia (No.2), ULC 1%
(Note: Cert No. 17 — 10,163,992 units; Cert No. 18- 5,518,267 units; Cert No. 19
— 146,009 units)
 
   
United Rentals Receivables LLC II
  (United Rentals (North America), Inc. is the sole member and United Rentals,
Inc. is the manager)
 
   
United Rentals Realty, LLC
  United Rentals (North America), Inc. is the sole member and United Rentals,
Inc. is the manager

 

 



--------------------------------------------------------------------------------



 



Other Equity Interests

  1.  
185,567 common securities certificates of United Rentals Trust I owned by United
Rentals, Inc.

  2.  
99.9% of the equity interest of Provisto, S. de R.L. de C.V. owned by United
Rentals (Delaware), Inc. and .1% of the equity interest of Provisto, S. de R.L.
de C.V. owned by United Rentals Northwest, Inc. 99.999997% of the equity
interest of United Rentals, S. de R.L. de C.V. owned by United Rentals
(Delaware), Inc. and .000003% of the equity interest of United Rentals, S. de
R.L. de C.V. owned by United Rentals Northwest, Inc.

  3.  
.16129% of the equity interest of Wynne Systems EMEA owned by United Rentals
(North America), Inc.

PART II
Pledged Debt

1.  
Global Intercompany Note, dated October 14, 2011.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
to
AGREEMENT
JURISDICTIONS OF ORGANIZATION

                      State/Province of         Grantor   Organization   Type of
Entity   Organizational I.D.
United Rentals, Inc.
  Delaware   Corporation     2922505  
United Rentals (North America), Inc.
  Delaware   Corporation     2785413  
United Rentals Northwest, Inc.
  Oregon   Corporation     83917  
United Rentals (Delaware), Inc.
  Delaware   Corporation     3465858  
United Rentals Highway Technologies Gulf, LLC
  Delaware   Limited Liability Company     3329406  
United Rentals of Nova Scotia (No.1), ULC
  Nova Scotia   Limited Liability Company under Nova Scotia law     3060814  
United Rentals of Nova Scotia (No.2), ULC
  Nova Scotia   Limited Liability Company under Nova Scotia law     3060815  
United Rentals Financing Limited Partnership
  Delaware   Limited Partnership     4257258  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
to
AGREEMENT
PATENTS, TRADEMARKS AND COPYRIGHTS

                                                                               
      Next               App     Reg           File   Reg   Renew        
Trademark     Number     Number   Status   Country   Date   Date   Date    
Class     Owner
CONSIDER IT DONE
    1295239       TMA733,843   Registered   Canada   27-Mar-2006   03-Feb-2009  
03-Feb-2024     37     UNITED RENTALS, INC.
DESIGN MARK
    876279       518170     Registered   Canada   24-Apr-1998   19-Oct-1999  
19-Oct-2014     035,037 & 042     UNITED RENTALS, INC.
L’EQUIPMENT QU’IL VOUS FAUT, NOUS L’AVONS!
    1067463       TMA567,559   Registered   Canada   18-Jul-2000   18-Sep-2002  
18-Sep-2017     035, 037, 042     UNITED RENTALS, INC.
THE RIGHT EQUIPMENT. RIGHT NOW!
    1052921       TMA575,374   Registered   Canada   29-Mar-2000   11-Feb-2003  
11-Feb-2018     035, 037, 042     UNITED RENTALS, INC.
THE RIGHT EQUIPMENT. RIGHT NOW!
    431685       680198     Registered   Mexico   19-Jun-2000   30-Nov-2000  
pending     35     UNITED RENTALS, INC.
THE RIGHT EQUIPMENT. RIGHT NOW!
    431682       681007     Registered   Mexico   19-Jun-2000   14-Dec-2000  
19-Jun-2020     42     UNITED RENTALS, INC.
THE RIGHT EQUIPMENT. RIGHT NOW!
    75/921,932       2419254     Registered   United States of America  
17-Feb-2000   09-Jan-2001   09-Jan-2021     035, 042     UNITED RENTALS, INC.
THE UNDERGROUND EQUIPMENT SPECIALIST
    75/756,944       2410275     Registered   United States of America  
21-Jul-1999   05-Dec-2000   05-Dec-2020     37     UNITED RENTALS, INC.
UNITED RENTALS
    75/445,513       2476091     Registered   United States of America  
05-Mar-1998   07-Aug-2001   07-Aug-2021     035, 037, 042     UNITED RENTALS,
INC.
UNITED RENTALS MISCELLANEOUS DESIGN
    75/449,210       2,406,720     Registered   United States of America  
12-Mar-1998   12-Nov-2000   12-Nov-2020     035, 037, 042     UNITED RENTALS,
INC.
UNITED RENTALS
    876152       518086     Registered   Canada   23-Apr-1998   18-Oct-1999  
18-Oct-2014     035, 037, 042     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    2254631       1827565     Registered   Argentina   29-Nov-1999   02-May-2001
  pending     37     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    2254632       1929994     Registered   Argentina   29-Nov-1999   02-Sep-2004
  02-Sep-2014     42     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    2254630       1827564     Registered   Argentina   29-Nov-1999   02-May-2001
  pending     35     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    1999-0009837       123726     Registered   Costa Rica   24-Nov-1999  
05-Feb-2001   05-Feb-2011     35     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    1999-0009838       124567     Registered   Costa Rica   24-Nov-1999  
22-Oct-2001   22-Oct-2011     37     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    1999-0009836       124540     Registered   Costa Rica   24-Nov-1999  
22-Oct-2001   22-Oct-2011     42     UNITED RENTALS, INC.

 





--------------------------------------------------------------------------------



 



                                                                               
      Next               App     Reg           File   Reg   Renew        
Trademark     Number     Number   Status   Country   Date   Date   Date   Class
  Owner
UNITED RENTALS AND DESIGN
    E-8478-99     12 BOOK 166   Registered   El Salvador   01-Dec-1999  
04-Feb-2003   04-Feb-2013   37     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    7246/2000       7.33     Registered   Honduras   18-May-2000   27-Dec-2000  
27-Dec-2020   42     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    7245/2000       7.329     Registered   Honduras   18-May-2000   27-Dec-2000
  27-Dec-2020   37     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    409635       673099     Registered   Mexico   07-Feb-2000   29-Sep-2000  
pending   41     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    409632       673098     Registered   Mexico   07-Feb-2000   29-Sep-2000  
pending   39     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    409633       669974     Registered   Mexico   07-Feb-2000   30-Aug-2000  
pending   37     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    421994       678920     Registered   Mexico   19-Apr-2000   28-Nov-2000  
pending   35     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    421989       660547     Registered   Mexico   19-Apr-2000   26-Jun-2000  
pending   40     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    409634       696659     Registered   Mexico   07-Feb-2000   26-Apr-2001  
pending   42     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    99-04483       46613     Registered   Nicaragua   23-Dec-1999   24-Jan-2001
  pending   42     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    99-04482       46612     Registered   Nicaragua   23-Dec-1999   24-Jan-2001
  pending   37     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    99-04484       46614     Registered   Nicaragua   23-Dec-1999   24-Jan-2001
  pending   35     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    108235       108235     Registered   Panama   21-Jun-2000   20-Nov-2001  
pending   35     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    108234       108234     Registered   Panama   21-Jun-2000   20-Nov-2001  
pending   37     UNITED RENTALS, INC.
UNITED RENTALS AND DESIGN
    108233       108233     Registered   Panama   21-Jun-2000   20-Nov-2001  
pending   42     UNITED RENTALS, INC.
UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO
    630144       848979     Registered   Mexico   19-Nov-2003   24-Aug-2004  
19-Nov-2013   35     UNITED RENTALS, INC.
UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO
    630143       848040     Registered   Mexico   19-Nov-2003   20-Aug-2004  
19-Nov-2013   43     UNITED RENTALS, INC.
UNITED RENTALS THE RIGHT EQUIPMENT RIGHT NOW!
    1081162     TMA598,919   Registered   Canada   02-Nov-2000   09-Jan-2004  
09-Jan-2019   035, 037, 042     UNITED RENTALS, INC.
URDATA
    1052617     TMA566,254   Registered   Canada   28-Mar-2000   22-Aug-2002  
22-Aug-2017   35     UNITED RENTALS, INC.
URDATA
    434407       730884     Registered   Mexico   04-Jul-2000   30-Jan-2002  
04-Jul-2020   42     UNITED RENTALS, INC.
URDATA
    434409       744011     Registered   Mexico   04-Jul-2000   30-Apr-2002  
pending   37     UNITED RENTALS, INC.
URDATA
    76/011015       2497914     Registered   United States of America  
24-Mar-2000   16-Oct-2001   16-Oct-2021   35     UNITED RENTALS, INC.

 





--------------------------------------------------------------------------------



 



                                                                               
      Next               App     Reg           File   Reg   Renew        
Trademark     Number     Number   Status   Country   Date   Date   Date   Class
  Owner
GOT TOOLS?
    78/401,442       3,034,458     Registered   United States of America  
14-Apr-2004   27-Dec-2005   27-Dec-2015   Int’l Cl. 37   URNA (ASSIGNMENT TO URI
PENDING)
ALL THE RIGHT TOOLS
    76/376,777       3,069,631     Registered   United States of America  
28-Feb-2002   21-Mar-2006   21-Mar-2016   Int’l Cl. 37   URNA (ASSIGNMENT TO URI
PENDING)
THE TOOLS TO SATISFY
    78/622,914       3,085,242     Registered   United States of America  
04-May-2005   25-Apr-2006   25-Apr-2016   Int’l Cl. 37   URNA (ASSIGNMENT TO URI
PENDING)
LEASCO
    76/376,463       2,921,928     Registered   United States of America  
28-Feb-2002   28-Feb-2002   01-Feb-2015   Int’l Cl. 37   URNA (ASSIGNMENT TO URI
PENDING)
US RENTALS & DESIGN
    74141973       1735268     Registered   United States of America  
25-Feb-1991   24-Nov. 1992       Int’l CL 37, 39   UNITED RENTALS (NORTH
AMERICA) INC.
UNITED GUARD
    85342236       N/A     Pending   United States of America   9-June-2001  
N/A   N/A   Int’l CL 36   UNITED RENTALS, INC.
UNITED RENTALS & DESIGN
    853319031       N/A     Pending   United States of America   6-June-2011  
N/A   N/A   Int’l CL 35, 17, 42   UNITED RENTALS, INC.
VERTICADE
    76141032       2613339     Registered   United States of America   4-Oct-
2000   27-Aug.-2002       Int’l CL 9   UNITED RENTALS, INC.

 





--------------------------------------------------------------------------------



 



Exhibit A to the
Security Agreement
FORM OF SECURITY AGREEMENT SUPPLEMENT
[Date of Security Agreement Supplement]
To: Bank of America, N.A., as Agent
Ladies and Gentlemen:
Reference is made to (i) Credit Agreement, dated as of October 14, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), the other U.S. Subsidiary Borrowers named therein
(together with the Company, the “U.S. Borrowers”), United Rentals of Canada,
Inc., a corporation amalgamated under the laws of the Province of Ontario (the
“Canadian Borrower”), United Rentals Financing Limited Partnership (the
“Specified Loan Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Agent and (ii) the Security Agreement dated as of
October 14, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favor of the Agent for the benefit of the Secured
Parties. Terms defined in the Credit Agreement or the Security Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement or
the Security Agreement.
SECTION 1. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, or on any earlier date of
a required prepayment by reason of acceleration, demand or otherwise) by the
undersigned of all of its present and future Obligations whether now or
hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise, the undersigned hereby grants to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in and continuing lien on
all of the undersigned’s right, title and interest in or to any and all of the
following properties and assets of the undersigned and all powers and rights of
the undersigned in all of the following (including the power to transfer rights
in the following), whether now owned or existing or at any time hereafter
acquired or arising, regardless of where located (collectively, the
“Collateral”):
(i) all Accounts;
(ii) all Inventory, including all Rental Equipment;
(iii) all leases of Inventory, Equipment and other Goods (whether or not in the
form of a lease agreement), including all Leases;

 





--------------------------------------------------------------------------------



 



(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;
(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;
(vi) all Chattel Paper;
(vii) all Documents;
(viii) all Instruments;
(ix) all Supporting Obligations and Letter-of-Credit Rights;
(x) all General Intangibles (including Payment Intangibles and Software);
(xi) all Goods;
(xii) all Equipment;
(xiii) all Investment Property, including the Security Collateral of the
undersigned
(xiv) all money, cash, cash equivalents, securities and other property of any
kind of the undersigned held directly or indirectly by the Agent, any Lender or
any of their Affiliates;
(xv) all of the undersigned’s Material Accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which the undersigned maintains deposits,
including all Payment Accounts;
(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and
(xvii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;
provided, however, the “Collateral” shall not include any asset or rights or
interests of the undersigned as described in the proviso to Section 2(a) of the
Security Agreement.
All of the Secured Obligations of the undersigned shall be secured by all of the
Collateral of the undersigned and any other property of the undersigned that
secures any of the Secured Obligations.

 

2



--------------------------------------------------------------------------------



 



SECTION 2. Representations and Warranties. (a) The undersigned represents and
warrants to the Agent and the other Secured Parties that as of the date hereof:
(i) Schedule I hereto identifies (A) the undersigned name as of the date hereof
as it appears in official filings in the state or other jurisdiction of its
incorporation or other organization, (B) the type of entity of the undersigned
(including corporation, partnership, limited partnership or limited liability
company), (C) the organizational identification number issued by the
undersigned’s state, province or territory of incorporation or organization or a
statement that no such number has been issued, and (D) the jurisdiction in which
the undersigned is incorporated or organized; and (ii) the undersigned has only
one state, province or territory of incorporation or organization.
(b) The undersigned hereby makes each other representation and warranty set
forth in the Security Agreement with respect to itself and the Collateral owned
by it. The undersigned hereby represents and warrants to the Agent and the other
Secured Parties that the attached Schedule II contains all information with
respect to itself and the Collateral owned by it that is required to be set
forth in Schedule II to the Security Agreement with respect to the Grantors and
their Collateral and Schedule III contains all information with respect to
itself and the Security Collateral owned by it that is required to be set forth
in Schedule I to the Security Agreement with respect to the Grantors and their
Security Collateral.
(c) The undersigned hereby makes each representation and warranty set forth in
the Credit Agreement that is made with respect to any U.S. Obligor.
SECTION 3. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.
SECTION 4. Obligations under the Credit Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as an Obligor, U.S.
Obligor, Guarantor and U.S. Guarantor by all of the terms and provisions of the
Credit Agreement to the same extent as though the undersigned were a party to
the Credit Agreement in each such capacity from and after the date hereof. The
undersigned further agrees, as of the date first above written, that each
reference in the Credit Agreement to an “Obligor” or a “U.S. Obligor” or a
“Guarantor” or “U.S. Guarantor” shall also mean and be a reference to the
undersigned.
SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

            Very truly yours,


[NAME OF ADDITIONAL GRANTOR]
      By:           Title:   

     
 
  Address for notices:
 
   
 
   
 
   
 
   
 
   
 
   

 

3



--------------------------------------------------------------------------------



 



SCHEDULE I
to
AGREEMENT
JURISDICTIONS OF ORGANIZATION

                              State/Province of               Grantor  
Organization     Type of Entity     Organizational I.D.  
 
                       

 

4



--------------------------------------------------------------------------------



 



SCHEDULE II
to
AGREEMENT
PATENTS, TRADEMARKS AND COPYRIGHTS
Trademarks:

                                                              Application or    
          Grantor   Country     Trademark     Registration No.     Filing Date  
  Registration Date  
 
                                       

Patents:

                                                                     
Application or                     Grantor   Country     Title     Patent No.  
  Filing Date     Issue Date     Assignees  
 
                                       

Copyrights:

                                                              Application or    
          Grantor   Country     Copyright     Registration No.     Filing Date  
  Registration Date  
 
                                       

 

5



--------------------------------------------------------------------------------



 



SCHEDULE III
to
AGREEMENT
PLEDGED EQUITY AND PLEDGED DEBT
PART I
PART II

 

